NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0639n.06

                                           No. 17-1011
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                         Nov 17, 2017
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff-Appellee,                      )         ON APPEAL FROM THE
                                                 )         UNITED STATES DISTRICT
v.                                               )         COURT FOR THE WESTERN
                                                 )         DISTRICT OF MICHIGAN
CHARLES WASHPUN,                                 )
                                                 )
                                                                    OPINION
        Defendant-Appellant.                     )
                                                 )


Before: DAUGHTREY, MOORE, and GRIFFIN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Charles Washpun

appeals the district court’s denial of his motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2). Because competent evidence supports the district court’s finding that Washpun

was responsible for more than 25.2 kilograms of cocaine base, we AFFIRM the district court’s

order denying Washpun’s motion.

                                        I. BACKGROUND

       In a prior opinion, we extensively discussed the facts in Washpun’s action, see United

States v. Washpun, 645 F. App’x 511 (6th Cir. 2016), so we will discuss only the facts that

impact the issue presently before us.

       In 1998, a jury found Washpun guilty of conspiring to possess and to distribute

cocaine/cocaine base.    R. 458 (Verdict) (Page ID #1644).        In the presentence report, the

probation office based its calculations on the trial statements of Keylen Blackmon, a leader in the
No. 17-1011
United States v. Charles Washpun


conspiracy, and it found that Washpun was responsible for 66 kilograms of cocaine base.

R. 1342 (PSR at 18–19) (Page ID #1316–17). Washpun objected to this amount. Id. at 34 (Page

ID #1332).

       At the sentencing hearing, Washpun’s attorney stated that he was not objecting to the

Government’s assertion that Washpun was responsible for over 1.5 kilograms of cocaine base.

R. 1400-1 (Sentencing Hr’g Tr. at 6) (Page ID #1564). The government informed the district

court that it was not requesting an upward departure, so the district court did not make a specific

finding regarding the quantity of cocaine base. Id. at 6–7 (Page ID #1564–65). Because

Washpun was responsible for at least 1.5 kilograms of cocaine base, the base offense level was

38, the highest offense level under USSG § 2D1.1(c)(1). U.S. Sentencing Guidelines Manual

§ 2D1.1(c)(1) (U.S. Sentencing Comm’n 1997). Based on this amount, Washpun received a

300-month imprisonment term. R. 1400-1 (Sentencing Hr’g Tr. at 14) (Page ID #1572).

       Then, in 2014, Washpun moved to reduce his sentence under Amendment 782 to the

Sentencing Guidelines. R. 1330 (Mot.) (Page ID #1281). Under this amendment, the quantity of

cocaine base necessary to trigger a level of 38 increased to 25.2 kilograms. U.S. Sentencing

Guidelines Manual § 2D1.1(c)(1) (U.S. Sentencing Comm’n 2014). In a sentence modification

report, the probation office stated that Washpun was responsible for at least 66 kilograms of

cocaine base. R. 1354 (SMR at 2) (Page ID #1408). Because of this report, Washpun’s attorney

and the government agreed that Washpun was not eligible for a sentence reduction. R. 1361

(Def. Resp. to SMR at 2) (Page ID #1434); R. 1362 (Gov. Resp. to SMR at 3) (Page ID #1438).



                                                2
No. 17-1011
United States v. Charles Washpun


The district court then determined that Washpun was not eligible for a sentence modification.

R. 1363 (Order at 1–2) (Page ID #1440–41).

       The next day, Washpun submitted a letter to the district court, in which he objected to his

attorney’s agreement with the report. R. 1366-1 (Letter) (Page ID #1445). But the district court

rejected the letter. R. 1366 (Order) (Page ID #1444). In Washpun, 645 F. App’x at 515, we

found that the district court clearly erred by rejecting this letter, so we remanded the case with

instructions to determine whether Washpun was responsible for more than 25.2 kilograms of

cocaine base.

       After we remanded the case, the district court examined the amount of cocaine base

attributable to Washpun. See United States v. Washpun, No. 1:97-cr-82, 2016 WL 4607565, at

*2–4 (W.D. Mich. Sept. 6, 2016). At the trial, Blackmon testified that he gave Washpun 4.5

ounces of cocaine base at least two to three times per week between 1991 and 1993. Id. at *2.

Based on this testimony, the district court calculated the cocaine base attributable to Washpun

from 1991 to 1993:

       Thus, the record supports a finding that Defendant was involved in distributing
       cocaine base in 1991, 1992, and 1993. Consequently, an estimate that is more
       consistent with the evidence, and yet one that is still very conservative, is that
       Defendant received at least 4.5 ounces of cocaine base two times per week for at
       least 14 months (i.e. from December 1, 1991, to January 31, 1993), which is 61
       weeks. 9 ounces a week for 61 weeks is 549 ounces. At 35.27 ounces per
       kilogram, this equals 15.56 kilograms.

Id. at *3. Second, Blackmon testified that Darryl Ford and Washpun worked together from

sometime in 1995 to June 1997 to distribute cocaine base from Blackmon, and Blackmon gave



                                                3
No. 17-1011
United States v. Charles Washpun


Ford 9 to 18 ounces of cocaine base per week. Id. at *2. Blackmon stopped distributing when he

was arrested in June 1997. Id. For the amount attributable to Washpun from 1995 to June 1997,

the district court stated the following:

       Blackmon clearly testified that he distributed cocaine base to Ford and Washpun
       in 1995; thus, the record supports a finding that at least part of 1995 should be
       used. The Court will use a conservative estimate of 78 weeks, which includes the
       last month of 1995, all of 1996, and the first five months of 1997.

               ....

       The record supports a finding that the cocaine base given to Ford was part of the
       same scheme undertaken by Defendant, Blackmon and Ford, acting in concert, to
       distribute those drugs. Thus, for purposes of sentencing, Defendant is responsible
       for the drugs distributed to Ford in 1995 to 1997.

       78 weeks times 9 ounces per week is 702 ounces, which equals 19.90 kilograms.
       Adding this quantity to 15.56 kilograms for the period from 1991 to 1993 results
       in 35.46 kilograms, which is far greater than 25.2 kilograms of cocaine base.

       Even if the Court were to attribute half of the 19.90 kilograms of cocaine base to
       Defendant, in line with Defendant’s suggested calculation of 9 ounces every other
       week, the total amount for both time periods would be 25.51 kilograms, which is
       still greater than 25.2 kilograms.

Id. at *3. Therefore, because he was responsible for at least 25.51 kilograms of cocaine base,

Washpun was not eligible for a sentence reduction. Id. at *4.

                                           II. DISCUSSION

       “A motion for modification made under 18 U.S.C. § 3582(c)(2) is reviewed for an abuse

of discretion.” United States v. Moore, 582 F.3d 641, 644 (6th Cir. 2009) (quoting United States

v. Carter, 500 F.3d 486, 490 (6th Cir. 2007)). However, “[a] district court’s determination of the

quantity of drugs used to compute a defendant’s sentence is a finding of fact that should be


                                                 4
No. 17-1011
United States v. Charles Washpun


upheld unless clearly erroneous.” United States v. Johnson, 732 F.3d 577, 581 (6th Cir. 2013)

(quoting United States v. Young, 553 F.3d 1035, 1051 (6th Cir. 2009)); see also United States v.

Walton, 908 F.2d 1289, 1300–01 (6th Cir. 1990) (“[a] district court’s decision on the amount of

cocaine a defendant is to be held accountable for is a finding of fact which must be accepted by a

court of appeals unless clearly erroneous.”).

       “Where the exact amount of drugs involved is unclear, a court may approximate the

quantity of drugs based on circumstantial evidence, making sure to ‘err on the side of caution.’”

United States v. Valentine, 694 F.3d 665, 672 (6th Cir. 2012) (quoting United States v.

Hernandez, 227 F.3d 686, 699 (6th Cir. 2000)). “A court’s approximation of the amount of

drugs involved in a particular case is not clearly erroneous if supported by competent evidence in

the record.” Id. at 672–73 (quoting United States v. Mahaffey, 53 F.3d 128, 132 (6th Cir. 1995)).

For instance, “[t]estimonial evidence from a coconspirator may be sufficient to determine the

amount of drugs for which another coconspirator should be held accountable.” Hernandez,

227 F.3d at 697–98 (citing United States v. Pruitt, 156 F.3d 638, 647 (6th Cir. 1998)).

       A court—the modification court—can modify a sentence “in the case of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). There are two steps that

the modification court must follow: (1) examine whether the defendant is eligible to receive a

sentence modification and (2) consider the factors in 18 U.S.C. § 3553(a) to determine whether a

reduced sentence is warranted. Dillon v. United States, 560 U.S. 817, 827 (2010).



                                                5
No. 17-1011
United States v. Charles Washpun


       Under the first step, for a defendant to be eligible for a sentence modification, the

amendment needs to lower his or her sentence. Id. “To determine whether a retroactive

amendment would lower a defendant’s sentence, the district court considering the modification

motion . . . must examine the record that was available to the original sentencing court.”

Valentine, 694 F.3d at 670. “[I]f the record does not reflect a specific quantity finding but rather

a finding or a defendant’s admission that the defendant was responsible for ‘at least’ or ‘more

than’ a certain amount, then the modification court must make supplemental findings based on

the available record.” Id. (citing Moore, 582 F.3d at 646). “Essentially, the modification court

must determine whether a preponderance of the evidence in the record establishes that the

defendant is responsible for the quantity of drugs set forth in the retroactive amendment.” Id.

       Here, only the first step is at issue, and trial testimony supports the district court’s

calculations. During the trial, Buddy Marshall testified that he began selling cocaine base with

Washpun in 1993. R. 1433-1 (Resp. Ex. Trial Tr. at 13–14) (Page ID #1773–74). Additionally,

according to Ambrose Williams, Washpun received cocaine base from Blackmon in 1991. Id. at

16 (Page ID #1780). And Blackmon corroborated this fact because he began to sell cocaine base

“[a]round [19]91.” R. 1401-2 (Notice Attach. 2 at 31) (Page ID #1584). From 1991 to 1993,

Blackmon approximated that he gave Washpun 4.5 ounces of cocaine base two to three times per

week. Id. Throughout this period, Washpun worked with Ford, and working with the two of

them “was like working with the same person.” R. 1433-1 (Resp. Ex. Trial Tr. at 33) (Page ID




                                                 6
No. 17-1011
United States v. Charles Washpun


#1798). Then, sometime in 1993, Blackmon moved to Atlanta, Georgia. Id. at 38 (Page ID

#1799).

       When Blackmon moved back to Kalamazoo, Michigan, in 1995, he continued to

distribute cocaine base to Ford and Washpun. Id. at 41 (Page ID #1802).           According to

Blackmon, he gave Ford roughly 9 to 18 ounces of cocaine per week, and he stated that he

“could get in contact with Darryl Ford or [Washpun]. It was -- it was the same.” Id. at 43–44

(Page ID #1804–05). But when he was arrested in June 1997, Blackmon stopped distributing

cocaine base. Id. at 44 (Page ID #1805).

       The district court used the smallest quantities from this trial testimony to estimate the

amount of cocaine base attributable to Washpun. The district court determined that Washpun

received cocaine base (1) from December 1, 1991, to January 31, 1993, 61 weeks; (2) the last

month of 1995, 4 weeks; (3) all of 1996, 52 weeks; and (4) the first 5 months of 1996, 22 weeks.

Washpun, 2016 WL 4607565, at *3. For 1991 to 1993, Washpun received roughly 4.5 ounces of

cocaine base two times per week, and 9 ounces a week for 61 weeks is 549 ounces, which is

15.56 kilograms. Id. Then, for 1995 to 1997, the district court estimated that Washpun received

9 ounces per week for 78 weeks, which is 19.90 kilograms. Id. The district court divided this

amount in half to account for Ford’s share of the cocaine base, so Washpun received roughly

9.95 kilograms of cocaine base from 1995 to 1997. Id. In total, between 1991 and 1997, the

district court determined that Washpun received at least 25.51 kilograms of cocaine base. Id.

Because he received more than 25.2 kilograms of cocaine base, Washpun cannot receive a



                                               7
No. 17-1011
United States v. Charles Washpun


reduced sentence under Amendment 782. Thus, the district court did not clearly err by denying

Washpun’s motion.     U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (U.S. Sentencing

Comm’n 2014).

                                    III. CONCLUSION

       Because competent evidence supports the district court’s finding that Washpun was

responsible for more than 25.2 kilograms of cocaine base, we AFFIRM the district court’s order

denying Washpun’s motion to amend his sentence.




                                              8